 

Exhibit 10.1

 



CUSTODY AGREEMENT

 

 

Stellus Capital Investment Corporation (the “Company”) and any its wholly owned
subsidiaries identified by the Company to the Custodian (the “Subsidiaries”) are
depositing with ZB, National Association, dba Amegy Bank, as Custodian,
hereinafter referred to as the "Custodian", certain Securities (as defined
below) and cash owned by the Company and the Subsidiaries (as applicable). The
Company and its Subsidiaries are hereinafter together referred to as the
“Customer". The Customer directs that the Custodian hold the Securities and cash
in custody and perform services in connection therewith, in accordance with the
following:

 

1.(a) The Custodian shall hold the Securities (as defined below) and cash placed
in its custody in a segregated account, and physically segregated at all times
from those of other persons, firms or corporations, for the account of the
Company, or as applicable any Subsidiary, subject to the terms and conditions
stated in this Custody Agreement (a "Custody Account"). All such Securities are
to be held or disposed of by the Custodian for, and subject at all times to the
instructions of, the Customer, pursuant to the terms of this Custody Agreement.
Securities will be held at a depository selected by the Custodian and in the
form required by the depository, which may include registration in a nominee
name or in book entry form. If the Securities held for the Customer are held in
book entry form, ownership is recorded, but tangible certificates are not
issued. The Custodian shall have no power or authority to assign, hypothecate,
pledge or otherwise dispose of any such Securities and investments except
pursuant to the direction of the Company under terms of this Custody Agreement.
The term “Securities” includes stocks, shares, bonds, debentures, notes,
mortgages or other obligations and any certificates, receipts, warrants or other
instruments representing rights to receive, purchase, or subscribe for the same,
or evidencing or representing any other rights or interests therein, or in any
property or assets.

 

To the maximum extent possible, the provisions of this Custody Agreement
regarding Securities and cash of the Company and the Custody Account shall be
applicable to any Securities and cash owned by any Subsidiary Custody Account.
The parties hereto agree that the Company shall notify the Custodian in writing
as to the establishment of any Subsidiary as to which the Custodian is to serve
as custodian pursuant to the terms of this Agreement; and identify in writing
any accounts the Custodian shall be required to establish for such Subsidiary as
herein provided.

 

2.The Custodian shall open and maintain a segregated account or accounts in the
name of the Customer, including any Subsidiary (as applicable), subject only to
order of the Custodian acting pursuant to this Custody Agreement, in which the
Custodian shall hold cash of the Customer delivered to it in accordance with
this Custody Agreement

 

Custodian shall make payments of cash to, or for the account of, the Customer
from such cash only (a) for the purchase of Securities for the portfolio of the
Customer upon the delivery of such Securities to Custodian, registered in the
name of the Customer or of the nominee of Custodian in proper form for transfer,
(b) for the purchase or redemption of shares of the capital stock of the
Customer upon delivery thereof to Custodian, (c) for the payment of interest,
dividends, taxes, management or supervisory fees or operating expenses
(including, without limitation thereto, fees for legal, accounting and auditing
services), (d) for payments in connection with the conversion, exchange or
surrender of Securities owned or subscribed to by the Customer held by or to be
delivered to Custodian; or (e) for other proper corporate purposes. Before
making any such payment, Custodian shall receive (and may rely upon) an
Officers’ Certificate (as defined below) requesting such payment and stating
that it is for one of the purposes listed above, and for (e), upon receipt of an
Officers’ Certificate and a certified copy of a resolution of the Customer’s
Board of Directors , specifying the amount of such payment, setting forth the
purpose for which such payment is to be made, declaring such purpose to be a
proper corporate purpose, and naming the person or persons to whom such payment
is to be made.

 



- 1 -

 

 

“Officers’ Certificate” shall mean a request to direction or certification in
writing signed in the name of the Customer by any two of the Authorized Persons
identified in Section 18 as such section may be updated from time to time in the
discretion of the Customer. An officer of the Customer will certify to Custodian
the names and signatures of those persons authorized to sign the Officers'
Certificates, and the names of the members of the Board of Directors, together
with any changes which may occur from time to time.

 

Custodian is hereby authorized to endorse and collect all checks, drafts or
other orders for the payment of money received by Custodian for the account of
the Customer.

 

3.Upon Proper Instruction (as defined below), Custodian shall have authority to
release or deliver any Securities of the Customer held by it pursuant to this
Custody Agreement. Custodian agrees to transfer, exchange, or deliver Securities
held by it hereunder only (a) for sales of such Securities for the account of
the Customer upon receipt by Custodian of payment therefor, (b) when such
Securities are called, redeemed or retired or otherwise become payable, (c) for
examination by any broker selling any such Securities in accordance with “street
delivery” custom, (d) in exchange for or upon conversion into other Securities
alone or other Securities and cash whether pursuant to any plan or merger,
consolidation, reorganization, recapitalization or readjustment, or otherwise,
(e) upon conversion of such Securities pursuant to their terms into other
Securities, (f) upon exercise of subscription, purchase or other similar rights
represented by such Securities, (g) for the purpose of exchanging interim
receipts or temporary Securities for definitive Securities, (h) for the purpose
of redeeming in kind shares of capital stock of the Customer upon delivery
thereof to Custodian, or (i) for other proper corporate purposes. As to any
deliveries made by Custodian pursuant to items (b), (d), (e), (f), and (g),
Securities or cash receivable in exchange therefor shall be deliverable to
Custodian. Before making any such transfer, exchange or delivery, the Custodian
shall receive an Officers’ Certificate authorizing such transfer, exchange or
delivery and stating that it is for a purpose permitted under the terms of items
(a), (b), (c), (d), (e), (f), (g), or (h) of this section and also upon receipt
of an Officers’ Certificate and a certified copy of a resolution of the Board of
Directors, specifying the Securities to be delivered, setting forth the purpose
for which such delivery is to be made, declaring such purposes to be proper
corporate purposes, and naming the person or persons to whom delivery of such
Securities shall be made in respect of Item (i).

 

4.The Custodian does not assume any obligation to review the Securities held by
it for the Customer, or to supervise, advise or recommend to the Customer the
purchase, retention, sale, exchange or deposit in reorganization or otherwise,
at any time, unless provided for by a separate written agreement between the
parties. The Custodian's sole duty shall be to follow the written directions of
an Authorized Person as designated in this Custody Agreement, or as amended in
an Officers’ Certificate delivered to the Custodian from time to time hereafter.
The below designated Authorized Person(s), and additional person(s) as may be
designated from time to time hereafter to act as an Authorized Person, has the
legal power to deposit Securities or cash with the Custodian, and to effect any
additions, substitutions, withdrawals and any other actions with regard to the
Custody Account.

 



- 2 -

 

 

The Custodian shall have no power or authority to assign, hypothecate, pledge or
otherwise dispose of any such Securities and investments except pursuant to the
direction of the Company under terms of this Custody Agreement.

 

The Custodian will be under no obligation to take any action, or omit to take
any action, with regard to stocks, dividends, warrants, rights to subscribe,
plans of reorganization or recapitalization, or plans for the exchange of
Securities. Upon Proper Instruction, the Custodian is authorized to reregister
defaulted Securities in the Customer's name.

 

5.The Custodian will not be held responsible for the genuineness, validity,
alteration of, or defect in, the Securities. The Custodian will not be liable
for any loss or damage to Securities in the Custody Account unless the loss or
damage is due to the Custodian's failure to exercise reasonable care. The
Securities in the Custody Account (including any certificates or shares of any
investment company mutual fund or money market fund that may be held in the
Custody Account) are not insured by the Federal Deposit Insurance Corporation
(“FDIC”), nor protected by the Securities Investor Protection Corporation
(“SIPC”), and the Custodian itself will be under no obligation to insure the
Securities in the Custody Account.

 

6.The Custodian shall collect interest, cash dividends and other income from
Securities registered in the Custodian's nominee name that the Customer has
deposited in the Custody Account. Unless instructed otherwise in writing, the
Custodian shall use its best efforts to present for payment all coupons and
other income items held by it for the account of the Customer which call for
payment upon presentation and hold the cash received by it upon such payment for
the account of the Customer. The Custodian is under no obligation to present
coupons or Securities for payment prior to their due date. The Custodian will
have no liability for failure to collect principal and interest, due to failure
of the obligor or payor of any Securities held in the Custody Account to make
timely payment thereon, and will not be obligated to institute or participate in
any related legal proceedings. Unless instructed otherwise in writing, the
Custodian shall hold for the account of the Customer all stock dividends, rights
and similar Securities issued with respect to any Securities held by the
Custodian hereunder.

 

7.If income from the Securities is to be forwarded to the Customer, the
Custodian reserves the right to withhold the payment until the Custodian
receives final cash payment of any items sent for collection. If income from the
Securities is credited to the Customer's Custody Account, the credit is made,
provisionally, subject to the Custodian's receipt of final cash payment of any
items sent for collection. The Custodian reserves the right to decline payment
of checks drawn against the provisional credits and to revoke the provisional
credits and any interest earned thereon.

 

8.Upon Proper Instructions, the Custodian will place for the Customer's risk and
account, orders for the purchase or sale of Securities, provided that the funds
or the Securities are on hand in deliverable form, as applicable. The Customer
agrees to execute and deliver to the Custodian written confirmation of
purchases, sales or other transactions affecting the account, in form
satisfactory to the Custodian. The Custodian will not be liable for or on
account of any act or omission of any broker or agent selected by the Customer
or by the Custodian to purchase or sell Securities for the account of the
Customer.

 



- 3 -

 

 

“Proper Instructions” means instructions received by the Custodian in form
acceptable to it, from the Company, or any Person duly authorized by the
Company, by any of the following means:

 

(a)       in writing signed by an Authorized Person (and delivered by hand, by
United States mail, registered or certified, with return receipt requested, by
overnight courier or by facsimile);

 

(b)       by electronic mail from an Authorized Person;

 

(c)       telephonic instructions promptly confirmed in writing by the Customer;
or

 

(d)       such other means as may be agreed upon from time to time by the
Custodian and the party giving such instructions, including oral instructions.

  

9.The Customer recognizes that the Custodian is a participant of the Depository
Trust Company ("DTC") and is bound by its Bylaws and Rules, as they may be
amended from time to time. The Customer agrees that it shall have no greater or
different rights or remedies against the Custodian than the Custodian would have
against DTC or any other Custodian with respect to the Property.

 

10.Any Securities, cash or payments received after the regular close of business
or other deadlines shall be deemed received the next business day. On a monthly
basis, Custodian shall furnish the Customer with a statement summarizing all
transactions and entries for the account of the Customer. Customer hereby agrees
to waive the receipt of trade confirmations as they occur.

 

The Custody Account is subject to reasonable charges and conditions which are
from time to time imposed by the Custodian or by law and such charges will be
assessed to the Customer under written advice. The Customer agrees to pay the
Custodian's fees as set forth in Schedule "A" attached hereto, and any
out-of-pocket expenses incurred or chargeable to the Custody Account. If the
Custodian does not receive the Customer's payment of such fees or charges within
thirty days of the date of any invoice, the Custodian is authorized to debit the
Customer's account or otherwise offset against any funds due the Customer.

 

11.Except as otherwise directed by an Officers’ Certificate, Custodian shall
register all Securities in the name of a registered nominee of Custodian as
defined in the Code and any Treasury Regulations issued thereunder or in any
provision of any subsequent federal tax law exempting such transaction from
liability for stock transfer taxes, and shall execute and deliver all such
certificates in connection therewith as may be required by such laws or Treasury
Regulations or under the laws of any state. Custodian shall use its best efforts
to the end that the specific Securities held by it hereunder shall be at all
times identifiable in its records.

 



- 4 -

 

 

The Customer shall from time to time furnish to Custodian appropriate
instruments to enable Custodian to hold or deliver in proper form for transfer,
or to register in the name of its registered nominee, any Securities which it
may hold for the account of the Customer and which may from time to time be
registered in the name of the Customer.

 

12.Neither Custodian nor any nominee of Custodian shall vote any of the
Securities held hereunder by or for the account of the Customer, except in
accordance with the instructions contained in an Officers’ Certificate.
Custodian shall promptly deliver, or cause to be executed and delivered, to the
Customer all notices, proxies and proxy soliciting materials with relation to
such Securities, such proxies to be executed by the registered holder of such
Securities (if registered otherwise than in the name of the Customer), but
without indicating the manner in which such proxies are to be voted.


Custodian shall transmit promptly to the Customer all written information
(including, without limitation, pendency of calls and maturities of Securities
and expirations of rights in connection therewith) received by Custodian from
issuers of the Securities being held for the Customer. With respect to tender or
exchange offers, Custodian shall transmit promptly to the Customer all written
information received by the Custodian from issuers of the Securities whose
tender or exchange is sought and from the party (or his agents) making the
tender or exchange offer.

 

13.In the event of any dispute arising under this Custody Agreement, the
Custodian may in its sole and absolute discretion deposit the Securities and
cash described herein (or so much thereof as remains in its hands) with the
appropriate court having jurisdiction hereof, and interplead the parties hereto,
and upon so depositing such property and filing its complaint in interpleader it
shall be relieved of all liabilities under the terms hereof as to the Securities
and cash so deposited. The Customer, its legal representatives, successors and
any beneficiaries thereof, do hereby submit themselves to the jurisdiction of
said court and do hereby appoint the then Clerk, or acting Clerk, of said court
as their Agent for the service of all process in connection with such
proceedings. The institution of any such interpleader action shall not impair
the rights of the Custodian under this Custody Agreement.

 

14.Custodian shall not be liable for any action taken in good faith upon any
certificate herein described or certified copy of any resolution of the Board of
Directors, and may rely on the genuineness of any such document which it may in
good faith believe to have been validly executed.

 

15.The Customer agrees to indemnify against, and hold the Custodian harmless
from, all taxes, charges, expenses, assessments, liabilities, claims and demands
(and all expenses relating thereto, including legal fees) made by or owing to
the Customer, any beneficiaries or any other persons or entities with respect to
this Custody Agreement or the Custodian's acts or omissions hereunder, except
for those caused by the Custodian's negligent action, negligent failure to act
or willful misconduct. Anything herein to the contrary notwithstanding, the
Custodian shall not be liable for any consequential or punitive damages relating
to its activities with regard to the Custody Account. The Customer further
agrees that responsibility for any reneges, failure to comply with bond calls,
tender offers and other similar matters shall be the Customer's and that the
Customer will in such events take such action as may be appropriate to avoid
putting the Custodian in violation of any laws or regulations or duties to
others. The provisions of this Section shall survive after the date of
termination.

 



- 5 -

 

 

16.This Custody Agreement may not be assigned by Custodian without the consent
of the Customer, authorized or approved by a resolution of its Board of
Directors. This Custody Agreement may be terminated by the Customer, or by
Custodian, on sixty (60) days' notice, given in writing and sent by registered
mail to

 

Custodian at

ZB, National Association, dba Amegy Bank

1801 Main Street – 8th Floor

Houston, TX  77002

Attention: Corporate Trust & Escrow

 

to the Customer at

Stellus Capital Investment Corporation

4400 Post Oak Parkway, Suite 2200

Houston, TX 77027

Attention: W. Todd Huskinson, Chief Financial Officer

 

Upon any termination of this Custody Agreement, pending appointment of a
successor to Custodian or a vote of the shareholders of the Customer to dissolve
or to function without a Custodian of its cash, Securities and other property,
Custodian shall not deliver cash, Securities or other property of the Customer
to the Customer, but may deliver them to a bank or trust company in the City of
Houston of its own selection, having an aggregate capital, surplus and undivided
profits, as shown by its last published report of not less than five hundred
thousand dollars ($500,000) as a Custodian for the Customer to be held under
terms similar to those of this Custody Agreement; provided, however, that
Custodian shall not be required to make any such delivery or payment until full
payment shall have been made by the Customer of all liabilities constituting a
charge on or against the properties then held by Custodian or on or against
Custodian, and until full payment shall have been made to Custodian of all its
fees, compensation, costs and expenses, subject to the provisions of Section 15
of this Custody Agreement.

 

17.This Custody Agreement shall be governed by and construed in accordance with
the laws of the State of Texas, without regard to the principles of conflict of
laws. The Customer and the Custodian hereby consent to the jurisdiction of the
Texas courts in the event of any litigation or dispute hereunder. To the fullest
extent permitted by law, each of the parties hereto intentionally and
deliberately gives up the right to a trial by jury to resolve each dispute,
claim, demand, cause of action and controversy between the parties hereto
arising out of, or related to, this Agreement. The parties expressly stipulate
that any litigation arising under this Agreement shall be brought in any court
of competent jurisdiction sitting in Harris County, Texas. 

 



- 6 -

 

 

18.Specific terms and conditions applicable to this Custody Agreement:

 

Tax Identification Number: ______________________________________

 

Address:

 



                                City State Zip  

 

Name and Title of Person(s) Authorized to Transact Business on this Custody
Account:

 



      Name                 Title   Signature             Name                
Title   Signature             Name                 Title   Signature



 

U.S. Securities and Exchange Commission, Rule 14-b-1(c), which provides for
improved communications between companies which issue Securities and the
shareholders who own those Securities, requires us to solicit your instructions
to provide information when requested regarding shareholders:  

 



Yes o You are authorized to release my name, address, and securities position(s)
to companies whose shares you hold in my account.         No o I do not want my
name, address and securities positions(s) released.  



 



Stellus Capital Investment Corporation, as Customer   ZB,  NATIONAL ASSOCIATION,
dba Amegy Bank, as Custodian             By:     By:             Title:     
Title:              Date:     Date:  



 

- 7 -

 

 

SCHEDULE “A”

 

Fee Schedule to be attached

 



- 8 -

 